DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/30/2021 and 10/27/2021 was filed after the mailing date of the non-Final Office Action on 8/06/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Amendment filed 10/27/2021 has been entered.  Applicant’s amendment and corresponding arguments, see Pages 05-06, with respect to claim 1 has been fully considered and is persuasive.  The rejection of the claim has been withdrawn.  Applicant’s amendment to the Claims have further overcome each and every objection and 112b rejection set forth in the non-Final Office Action previously mailed on 8/06/2021.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable for requiring in the method:
providing a preform of a thermoplastic material, the preform having a body with one or more walls and an opening, wherein at least a portion of an outer surface of the one or more walls of the preform has been etched to remove at least some of the thermoplastic material forming the one or more walls”
The closest prior art of record, Rollen (WO 99/02324 A1), discloses a method for making a blow molded article (Figures 1-2) from a preform, comprising: providing a preform of a thermoplastic material (1), the preform having a body with one or more walls (9) and an opening (as shown in Figures 1-2).  At least a portion of an outer surface of the one or more walls of the preform has been etched to remove at least some of the thermoplastic material forming the one or more walls (5 in Figures 1-5; page 3, lines 32-34; pages 13-15). The preform is thereafter blow molded to form an article (Figure 2; page 4, lines 1-5).  However, Rollend does not disclose the preform being multi-layered, wherein one or more walls of said multi-layer preform is etched prior to blow molding.  Applicant argues, see Pages 05-06, irrespective of not disclosing the preform being multi-layered, Rollend fails to teach “the one or more walls of the preform has been etched to remove at least some of the thermoplastic material forming the one or more walls”.  Specifically, Applicant contends the manner in which material is removed from an outer surface of the preformed disclosed by Rollend does not meet the special definition of etched as established in the instant application; Examiner agrees.  As set out in the instant Specification (page 04, lines 10-16 of the instant Specification), “etch” as used herein as a noun, refers to the cavity formed when material is removed from a surface.  As a verb the terms “etch” and “etching” refers to the actor of removing material from a surface.  In contrast, Rollend discloses the surface of the preform is imprinted using a branding iron heated 
Another prior art, Tanaka (US 2004/0144746 A1), is referenced for disclosing making a blow molded article (10 in Figure 1) from a multi-layer preform (20 in Figures 2-3), wherein a pattern (12a) is formed on the outer surface layer of the preform (Abstract; the outer layer carries a craze pattern that has been obtained by applying a solvent to a preform).  However, similar to Rollend, Tanaka neither teaches nor suggests the pattern is formed on the outer surface layer of the preform by etching to remove at least some of the material forming the one or more walls, as defined in the instant Specification.  In fact, Tanaka discloses the pattern (e.g. craze) is formed by applying a solvent on the surface of the molded body, thereby causing cracks to develop (paragraph 0017).  Hence, although Tanaka discloses blow molding a multi-layer preform, one of ordinary skill in the art would not look to Tanaka to address the deficiencies of Rollend.
Claims 2-16 are allowable at least for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        12/18/2021

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715